DETAILED ACTION
This action is in response to the amendments dated 9/24/2021 and 10/6/2021.  No claims are currently amended.  No claims have been newly added.  No claims have been canceled.  Presently, claims 1-14 are pending in the claim listing dated 9/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see the Objections to the Drawings section on page 9 of the response filed 9/24/2021, with respect to the objections to the drawings noted in the Office action dated 6/24/2021 have been fully considered and are persuasive.  It is considered that the replacement drawings filed 9/24/2021 and the amendments to the specifications filed 9/24/2021 and 10/6/2021 address and overcome the objections to the drawings noted in the Office action dated 6/24/2021.  The objections to the drawings as noted in the Office action dated 6/24/2021 have been withdrawn. 


Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant argues the rejections of claim 9 and 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventors regards as the invention with respect to the limitation of “flower-shaped”.  Applicant argues that the claimed feature of “a cross section of the through hole is of a flower-shape” may be expected to be understood by a person having skill in the art that the cross section of the through hole has a shape corresponding to an outer periphery of any flower consisting of a plurality of petals (see second full paragraph of the 35 U.S.C. 112 Rejection section of the remarks dated 9/24/2021).
However, it is unclear from the originally filed disclosure and the originally filed figures as to what shapes are being specifically defined.  Although, applicant argues that one of ordinary skill in the art may be expected to understand the shape, it is considered that because one in the art may be expected to understand the shape does not define the specific shape and that one of ordinary skill in the art does not necessarily understand the shape.  Further, applicant appears to be providing a new definition for the limitation of “flower-shape” to be a shape corresponding to an outer periphery of any flower consisting of a plurality of petals.  However, this definition was not provided within the originally filed disclosure.  Do the petals have a specific shape?  Do the plurality of petals consist of a specific number of petals?  The newly provided definition for the term “flower-shaped” is unclear in view of the originally filed disclosure and the originally filed figures.


Applicant argues the rejections of claims 1, 2, 4-7, 9-12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2012050403 A2) on pages 10-11 of the response dated 9/24/2021.  Applicant argues that the Lee reference fails to disclose the feature(s) of “a nozzle platen disposed under the nozzle mounting plate” of claim 1.  Applicant further argues that the term “nozzle platen” defines a plate structure per se.  However, it is considered that the adjusting nut 50 of the Lee reference defines a nozzle platen in as much as claimed.  It is considered that the adjusting nut 50 of the Lee reference defines a planar lower surface and a planar upper surface (see annotated figure 3 below).  It is considered that the portion of the adjusting nut 50 between the planar upper surface and the planar lower surface defines a platen portion.  Additionally, it is considered that the adjusting nut 50 defines a connection portion that extends from the platen portion.  Therefore, it is considered that the adjusting nut 50 of the Lee reference defines a platen in as much as recited in the claim language.  


    PNG
    media_image1.png
    404
    560
    media_image1.png
    Greyscale


	Applicant argues that the Lee reference does not disclose that the nozzle platen as a whole is disposed under the nozzle mounting plate.  However, the claim language recites “a nozzle platen disposed under the nozzle mounting plate”.  The claim does not require that the entirety of the nozzle platen be disposed under the nozzle mounting plate.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Lee reference discloses wherein the nozzle platen (considered the platen portion as indicated in the annotated figure above) is disposed under the nozzle mounting plate (30) (see figure 2 of the Lee reference; provided below for reference).  Although a portion of the adjusting nut (50) is located on the circumferential surface of the nozzle mounting plate (the connection portion is located surrounding the nozzle 


    PNG
    media_image2.png
    482
    546
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    135
    158
    media_image3.png
    Greyscale


Therefore, applicant’s arguments are not persuasive.

Since the grounds of rejection were previously presented, the instant Office action is made final.

Drawings
The drawings were received on 9/24/2021.  These drawings are acceptable.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a flower-shape” in line 2.  It is unclear as to the metes and bounds of what the limitation of a “flower-shape” entails.  It is considered that flowers come in a variety of shapes.  Therefore, it is unclear as to what shape is being referred to as “flower-shaped”.  Additionally, the specification and the drawings do not provide a standard for determining the metes and bounds of the term “flower-shaped”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2012050403 A2; see machine translation provided with the Office action dated 6/24/2021).  Claim(s) 9 and 14 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Lee reference discloses a flow channel assembly comprising: a fluid seat (10) defining a fluid chamber (11) and a flow channel (considered the channel that leads from the connection on the right-hand side of the fluid chamber 11 as depicted in figure 1) in communication with the fluid chamber therein (see figure 1); a nozzle mounting plate (30) disposed under the fluid seat and provided with a through hole (31) communicating with the fluid chamber; a nozzle (40) disposed on the nozzle mounting plate (see figure 1) and in communication with the through hole, a movable element (20) of the fluid micro-injection device movably passing through the fluid chamber and the through hole to open or close the nozzle; a nozzle platen (50; see the annotated figure below) disposed under the nozzle mounting plate and connected with the nozzle mounting plate to fix the nozzle (the element 50 is connected to the element 30 and the element 10 via a threaded connection at 12; see connection portion of the annotated figure below); and a fluid supply joint (considered the connection element on the right-side of the fluid seat 10 that connects the flow channel as shown in figure 1) communicating with the flow channel to provide fluid to the nozzle through the flow channel and the fluid chamber.

    PNG
    media_image1.png
    404
    560
    media_image1.png
    Greyscale

In regards to claim 2, the Lee reference discloses wherein an upper surface of the nozzle mounting plate (30) is provided with a positioning cylinder (considered the extension of the mounting plate 30 that extends into the portion 12 of the fluid seat 10), an upper surface of the nozzle mounting plate (it is considered that the outer circumferential surface of the position cylinder that is received within the opening in the fluid seat 10 defines an upper surface of the nozzle mounting plate 30) abuts against a lower surface of the fluid seat (it is considered that the inner circumferential surface of the fluid seat 10 within the portion 12 of the fluid seat defines a lower surface of the fluid seat 10) and the positioning cylinder extends into the fluid cavity, and the through hole penetrates through the positioning cylinder (see figure 1).
In regards to claim 4, the Lee reference discloses wherein a lower surface of the nozzle mounting plate (30) is provided with a positioning boss (considered the angled extension on the lower portion of the mounting plate 30), the positioning boss is 
In regards to claim 5, the Lee reference discloses wherein the mounting groove (32) is formed in a circular shape and disposed coaxially with the through hole and the fluid chamber (see figure 1).
In regards to claim 6, the Lee reference discloses wherein the nozzle platen (50) is provided with a positioning groove (considered the opening through the portion 51 of the nozzle platen 50) corresponding to a position of the mounting groove (it is considered that the opening through the portion 51 corresponds to the mounting groove 32 since the openings through both the portion 51 and the mounting groove 51 are aligned), at least a part of the nozzle is mounted in the positioning groove (it is considered that the lower portion 42 of the nozzle 40 is received within the positioning groove), and the nozzle platen is provided with an opening communicating with the positioning groove to inject liquid in the nozzle (it is considered that the opening through the positioning groove defines the opening).
In regards to claim 7, the Lee reference discloses wherein the positioning groove and the opening are formed in circular shapes and disposed coaxially with the through hole and the fluid chamber respectively (see figure 1 and figure 3).
In regards to claim 9, the Lee reference discloses wherein a cross section of the through hole is of a flower-shape (it is considered that the circular opening is “flower-shaped” in as much as flowers can have a circular shape).

In regards to claim 11, the Lee reference discloses wherein the fluid channel assembly is used in a fluid micro-injection device (the nozzle 40 is made of a miniature size (see abstract) and, therefore, it is considered that the entirety of the assembly including the fluid channel assembly, the nozzle, the nozzle mounting plate, the nozzle platen and the fluid supply joint and the supply to the fluid supply joint can be considered to be the fluid micro-injection device).
 In regards to claim 12, the Lee reference discloses wherein the fluid channel assembly is used in a fluid micro-injection device (the nozzle 40 is made of a miniature size (see abstract) and, therefore, it is considered that the entirety of the assembly including the fluid channel assembly, the nozzle, the nozzle mounting plate, the nozzle platen and the fluid supply joint and the supply to the fluid supply joint can be considered to be the fluid micro-injection device).
In regards to claim 14, the Lee reference discloses wherein the fluid channel assembly is used in a fluid micro-injection device (the nozzle 40 is made of a miniature size (see abstract) and, therefore, it is considered that the entirety of the assembly including the fluid channel assembly, the nozzle, the nozzle mounting plate, the nozzle .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2012050403 A2) in view of Dziubasik et al. (US 9091472).
In regards to claim 3, the Lee reference discloses wherein the position cylinder includes an outer circumferential surface (it is considered that the outer circumferential surface of the position cylinder that is received within the opening in the fluid seat 10 defines an outer circumferential surface).

However, the Dziubasik et al. reference teaches a nozzle assembly having a fluid seat (1) and a nozzle mounting plate (4) wherein the nozzle mounting plate (4) includes a positioning cylinder (8) with an outer circumferential surface being provided with a sealing recess (the seal 13 is received within the sealing recess) extending in a circumferential direction thereof, and a sealing ring (13) is disposed in the sealing recess and abuts against the fluid seat (1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the outer circumference of the positioning cylinder of the Lee reference with a sealing recess that receives a sealing ring as taught by the Dziubasik et al. reference in order to improve the sealing between the positioning cylinder and the fluid seat so that the fluid from the fluid chamber is directed through the through hole.






Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2012050403 A2) in view of Brown (GB 883459).
In regards to claim 8, the Lee reference discloses wherein the nozzle platen (50) and the nozzle mounting plate (30) are connected with the fluid seat by a threaded engagement (at 12).
The Lee reference does not expressly disclose wherein the nozzle platen and the nozzle mounting plate are connected with the fluid seat by screws respectively.
However, the Brown reference teaches a nozzle assembly having a fluid seat (10) and a nozzle platen (13) that are secured together by a threaded connection (at 12) and a screw (27) in order to prevent unintentional removal of the nozzle platen (13) from the fluid seat (10) (page 3, lines 63-69).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the connection between the fluid seat and the nozzle platen and the nozzle mounting plate of the Lee reference as including screws as taught by the Brown reference in order to prevent unintentional removal of the fluid seat and the nozzle platen and the nozzle mounting plate.
In regards to claim 11, the Lee reference of the combination of the Lee reference and the Brown reference discloses wherein the fluid channel assembly is used in a fluid micro-injection device (Lee: the nozzle 40 is made of a miniature size (see abstract) and, therefore, it is considered that the entirety of the assembly including the fluid channel assembly, the nozzle, the nozzle mounting plate, the nozzle platen and the fluid .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753